Case 18-55697-lrc   Doc 256   Filed 02/12/20 Entered 02/12/20 17:28:03   Desc Main
                              Document      Page 1 of 7
Case 18-55697-lrc   Doc 256   Filed 02/12/20 Entered 02/12/20 17:28:03   Desc Main
                              Document      Page 2 of 7
Case 18-55697-lrc   Doc 256   Filed 02/12/20 Entered 02/12/20 17:28:03   Desc Main
                              Document      Page 3 of 7
Case 18-55697-lrc   Doc 256   Filed 02/12/20 Entered 02/12/20 17:28:03   Desc Main
                              Document      Page 4 of 7
Case 18-55697-lrc   Doc 256   Filed 02/12/20 Entered 02/12/20 17:28:03   Desc Main
                              Document      Page 5 of 7
Case 18-55697-lrc   Doc 256   Filed 02/12/20 Entered 02/12/20 17:28:03   Desc Main
                              Document      Page 6 of 7
Case 18-55697-lrc   Doc 256   Filed 02/12/20 Entered 02/12/20 17:28:03   Desc Main
                              Document      Page 7 of 7
